Title: To George Washington from the Rhode Island Legislature, 26 April 1779
From: Rhode Island Legislature
To: Washington, George



Sir
In Council of War Providence [R.I.] 26th April 1779

This Council being informed that Major General Gates hath orders from Your Excellency to hold General Glovers Brigade in readiness to march from this post on the Shortest notice—and sensibly Affected with the distresses which our Inhabitants already feel, and which must be greatly increased by the Removal of so great a part of the force now here—take the Liberty of Stating our peculiarly unhappy Situation to your Excellency.
The Force of the Enemy in this State is About Six Thousand (Nearly One Third of their whole force in the United States) to Oppose which our whole force now in the Field, Exclusive of our own Militia does not exceed Three thousand Men.
We have been Obliged for more than two Years past to keep great Part of our Militia on constant duty, whereby Agriculture hath been so much obstructed that we are in great Want of the Necessary Means for Subsistance—which renders it impracticable if not impossible to draw our Own Militia into the Field more Especially at this Season of the Year which if lost will inevitably depopulate and ruin the State.
Neither have we Any prospect of support from our Sister States of New England, other than the Precarious one of their Neighbouring Militia in Cases of Alarm.
We need not Add Your Excellency will be Able from the Above to See the difficulty and Distressing dilemma to which we must be reduced by having any Force drawn from this State.
In hopes Congress will in their wisdome be able to devise means and enforce Supplies Adiquate for our Protection—we have Addressed them on the subject and most earnestly entreat Your Excellency to Suspend Your Order for the March of any Troops from this State, until the Arrival of other equal force at this Post, or Congress have given their Answer to our Remonstrance.
At the Request and in behalf of the Council of War I have the Honor to Subscribe my Self with great Respect. Sir Your Excellencys Most Obedient and Most humble Servant.
W. Greene